Exhibit 10.7

INFORMATION IN THIS EXHIBIT IDENTIFIED BY BRACKETS IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO FEDEX IF PUBLICLY
DISCLOSED.

 

 

LOGO [g748959g0911080410156.jpg]   

The Boeing Company     

P.O. Box 3707                

Seattle, WA 98124-2207

FED-PA-3712-MISC-1902775

Federal Express Corporation

3131 Democrat Road

Memphis, TN 38118

 

Attention:   

Mr. Guy See

Managing Director – Aircraft Acquisitions & Sales

Subject:    Revisions to the Detailed Specification and Associated
Unincorporated Change Pricing for 767-3S2F Aircraft (Aircraft) References:   
Purchase Agreement 3712 between The Boeing Company (Boeing) and Federal Express
Corporation (Customer) dated December 14, 2011 relating to Model 767-3S2F
Aircraft (767 Purchase Agreement)

All terms used but not defined in this letter (Letter Agreement) shall have the
same meaning as in the referenced 767 Purchase Agreement.

1.    Background.

1.1.    The 767 Purchase Agreement sets forth the detailed specifications
pursuant to which Boeing manufactures Customer’s Aircraft.

1.2.    Pursuant to Article 4, Detailed Specification Changes; of the AGTA,
Boeing and Customer have agreed upon certain changes to the 767 Detail
Specification by executing an option proposal (Option Proposal) for such change
(Unincorporated Change). The Option Proposal details the pricing (Unincorporated
Change Price), effective date for the Unincorporated Change, and applicable
Aircraft by manufacturer serial number (MSN).

1.3.    [*].

2.    Agreement.

2.1    Boeing and Customer agree that [*].

2.1.1    [*].

2.2    [*].

 

FED-PA-3712-MISC-1902775

Follow-On Unincorporated Changes pricing for 767-3S2F Aircraft

   Page 1

BOEING PROPRIETARY

* Blank spaces contained confidential information that has been excluded
pursuant to Item 601(b)(10)(iv) of Regulation S-K because it (i) is not material
and (ii) would likely cause competitive harm to FedEx if publicly disclosed.



--------------------------------------------------------------------------------

LOGO [g748959g96x51.jpg]

 

3.    Confidentiality.

Customer understands and agrees that the information contained herein represents
confidential business information and has value precisely because it is not
available generally or to other parties. Customer agrees to limit the disclosure
of its contents to employees of Customer with a need to know the contents for
purposes of helping Customer perform its obligations under the Purchase
Agreement and who understand they are not to disclose its contents to any other
person or entity without the prior written consent of Boeing.

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Laura Ford

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date: July 9                        , 2019

 

FEDERAL EXPRESS CORPORATION By  

/s/ Kevin Burkhart

Its  

Vice President

 

FED-PA-3712-MISC-1902775

Follow-On Unincorporated Changes pricing for 767-3S2F Aircraft

   Page 2

BOEING PROPRIETARY

Omitted Attachment

An attachment to this exhibit regarding pricing for changes to certain
specifications pursuant to which The Boeing Company manufactures FedEx’s B767F
aircraft has been omitted pursuant to Item 601(a)(5) of Regulation S-K because
the information contained therein is not material and is not otherwise publicly
disclosed. FedEx will furnish supplementally a copy of the attachment to the
Securities and Exchange Commission or its staff upon request.